Exhibit 10.1




SEPARATION AND RELEASE AGREEMENT
David Schorlemer


This Separation and Release Agreement (this “Agreement”) is by and between Basic
Energy Services, Inc. (the “Company”) and David Schorlemer (the “Individual”).


RECITALS


WHEREAS, the Individual has been employed by the Company as its Chief Financial
Officer.
WHEREAS, the Individual entered into an Employment Agreement with the Company
effective as of August 27, 2018 as amended by that certain Amendment to
Employment Agreement between the parties effective as of January 1, 2019
(together, the “Employment Agreement”).
WHEREAS, the Individual has decided to voluntarily resign his employment without
Good Reason (as defined in the Employment Agreement) effective as of October 9,
2020 (“Separation Date”).
WHEREAS, the parties desire to enter into this Agreement to reflect their mutual
undertakings, promises, and agreements concerning the ending of the Individual’s
employment with the Company and payments and benefits to the Individual upon or
by reason of such ending.
NOW THEREFORE, in exchange for the valuable consideration paid or given under
this Agreement, the receipt, adequacy, and sufficiency of which is acknowledged,
the parties knowingly and voluntarily agree to the following terms:
TERMS


1.Separation Date; Effect of Separation. The Individual has voluntarily resigned
his employment with the Company without Good Reason (as defined in the
Employment Agreement) effective as of the Separation Date. Effective as of the
Separation Date, the Individual shall voluntarily resign, and does hereby
voluntarily resign, from all other positions, if any, he held with the Company
and its affiliates.
2.Termination of Employment Agreement and Continuing Obligations. The Employment
Agreement shall be terminated without further action of the parties as of the
Separation Date. Accordingly, as of the Separation Date, the Company and its
affiliates shall have no further liabilities, obligations, or duties to the
Individual, and the Individual shall forfeit all remaining rights and benefits,
under the Employment Agreement, except as provided in this Agreement.
Notwithstanding the previous two sentences, the post-termination rights and
obligations of the parties which continue by their terms under the Employment
Agreement, including without limitation under Sections 11 (Secret and
Confidential Information), 12 (Duty to Return Company Documents and Property),
14 (Inventions and Other Works), 15 (Non-Solicitation Restriction), 16
(Non-Competition Restrictions), 17 (No-Recruitment Restriction), 18 (Tolling),
19 (Reformation), 22 (Remedies), 23 (Withholdings; Right of Offset), 24
(Nonalienation), 25 (Incompetent or Minor Payees), 27 (Severability), 28 (Title
and Headings; Construction), 29 (Choice of Law), 30 (Arbitration), 31 (Binding
Effect: Third Party Beneficiaries), 32 (Entire Agreement; Amendment and
Termination), 33 (Survival of Certain Provisions), 34 (Waiver of Breach), 35
(Successors and Assigns), and 36 (Notices) of the Employment Agreement of the
Employment Agreement (together, the “Continuing Obligations”), shall continue in
full force and effect according to their terms notwithstanding the termination
of the Individual’s employment with the Company, the termination of the
Employment Agreement, or the execution of this Agreement. The Individual
acknowledges and agrees that he has fully complied with such Continuing
Obligations at all times before he signs this Agreement and that he intends to,
and shall, fully comply with such Continuing Obligations after he signs this
Agreement.



--------------------------------------------------------------------------------

Exhibit 10.1
3.Final Pay and Benefits. In full accordance with Section 6(a) of the Employment
Agreement, the Individual shall receive the following payments and benefits in
accordance with the existing policies of the Company, or at the sole discretion
of the Company, pursuant to his employment with the Company and his
participation in its employee benefit plans:
a.Final Pay and Prorated Bonus. The Individual shall be entitled to payment
equal to (i) his regular Base Salary (as defined in the Employment Agreement)
through the Separation Date, plus (ii) pay for his accrued unused paid time off
as of the Separation Date. These payments are subject to applicable taxes and
withholdings and shall be delivered to the Individual on or before six days
following the Separation Date. Other than as provided in the previous sentence
and in paragraph 4 below, the Individual shall not receive any commissions,
bonuses, or other forms or remuneration or compensation in connection with his
employment with the Company or any other arrangement with the Company or its
affiliates after the Separation Date.
b.Vested under 401(k) Plan and Executive Deferred Compensation Plan. Following
the Separation Date, the Individual shall receive distribution of his vested
benefits, if any, under the Basic Energy Services 401(k) Plan (the “401(k)
Plan”) in accordance with the terms of the 401(k) Plan or as otherwise required
by applicable law. Following the Separation Date, the Individual shall also
receive distribution of his vested benefits under the Basic Energy Services,
Inc. Executive Deferred Compensation Plan (the “EDC Plan”) in accordance with
the terms of the EDC Plan or as otherwise required by applicable law.
c. Right to Continue Certain Insurance Benefits. The Individual shall have the
right to continue after the Separation Date his group health, dental, and vision
insurance benefits, if any, for himself and his dependents, at his own expense
in accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). The Individual should complete an insurance continuation election
form, which will be furnished to him under separate cover, and timely return it
if he wishes to apply to continue his insurance coverage under COBRA.
d. Reimbursement of Business Expenses. The Individual shall be entitled to
receive reimbursement of reasonable business expenses properly incurred by him
in accordance with Company policy before the Separation Date. Any such
reimbursement must be based on substantiating documentation provided by the
Individual within 30 days after the Separation Date. Payment of any such
reimbursement shall be made within 30 days of the Individual submitting the
substantiating documentation.
e. Settlement in Full of Incentive Awards. As of the Separation Date, the
Company had granted the following outstanding incentive awards (the “Incentive
Awards”) to the Individual pursuant to the Company’s 2019 Long Term Incentive
Plan (the “LTIP”):

Equity AwardShares/Cash Subject to AwardVested/UnvestedGrant Date
Restricted Stock Award (“RSA”)
39,912 shares of common stock13,304/26,608May 15, 2019
Time-Based Phantom Share Award (“TPSA”)
39,912 phantom shares13,304/26,608May 15, 2019
Performance-Based Phantom Share Award (“PPSA”)
79,824 phantom shares0/79,824May 15, 2019
Time-Based Cash Award (“TCA”)
$270,000.00$0/$270,000.00March 25, 2020
Performance-Based Cash Award (“PCA”)
$270,000.00$0/$270,000.00March 25, 2020

The Individual acknowledges his prior receipt of shares of stock and cash in
full satisfaction of the vested portion of the RSA and TPSA, respectively.
Pursuant to the terms of the Award Agreements (as defined below), the unvested
portion of the Incentive Awards as of the Separation Date shall be forfeited
immediately, automatically, and without consideration upon the Separation Date.
By signing below, the Individual also acknowledges and agrees that he has no
rights in any equity or equity-related interests in the Company or its
affiliates other than any stock of the Company owned by the Individual as of the
Separation Date either in his capacity as an investor of the Company or as a
result of such stock being granted by the Company to him in connection with his
employment and vested as of the Separation Date. Finally, the parties
acknowledge and agree that all of their post-termination rights and obligations
which continue by their terms pursuant to the award agreements entered into
between the Individual and the Company with respect to the Incentive Awards (the
“Award Agreements”) shall constitute part of the Continuing Obligations for
purposes of this Agreement and therefore shall continue



--------------------------------------------------------------------------------

Exhibit 10.1
in full force and effect according to their terms notwithstanding the
termination of the Individual’s employment with the Company, the termination of
the Employment Agreement, or the execution of this Agreement.


4.Severance Benefits. Conditioned on the Individual’s timely execution, return,
and non-revocation of this Agreement, the Company shall provide the Individual
with the severance benefits described in this paragraph (the “Severance
Benefits”): As long as the Individual fully complies with the otherwise
applicable Continuing Obligations and does not directly or indirectly utilize
such services to circumvent such otherwise applicable Continuing Obligations,
the Company agrees to waive any right it may have to assert that the
Individual’s employment by, or services to, ProPetro Services, Inc. or its
affiliate following the Separation Date violates the non-compete obligations in
Section 16 (Non-Competition Restrictions) of the Employment Agreement or any
non-competition obligations under the Award Agreements. Notwithstanding the
preceding sentence, the parties acknowledge and agree that all non-solicitation
obligations under the Award Agreements shall remain in full force and effect and
be included within the Continuing Obligations for purposes of this Agreement.
5.Return of Property and Information. On or before the Separation Date, the
Individual shall promptly return to the Company or the other Released Parties
(as defined below) any and all items of its or their property, including without
limitation keys, all copies of information protected by the Employment
Agreement, badge/access card, computers, software, cellular telephones, iPhones,
blackberries, other personal digital assistants, equipment, credit cards, forms,
files, manuals, correspondence, business records, personnel data, lists of
employees, salary and benefits information, customer files, lists of suppliers
and vendors, price lists, contracts, contract information, marketing plans,
brochures, catalogs, training materials, computer tapes and diskettes or other
portable media, computer-readable files and data stored on any hard drive or
other installed device, and data processing reports, and any and all other
documents or property which he has had possession of or control over during his
employment with the Company or its affiliates. By signing below, the Individual
hereby consents to permitting the Company or its designee to remove (either
directly or via remote wiping) all Confidential Information (as defined in the
Employment Agreement) and other property belonging to the Company and its
affiliates from any electronic device owned or controlled by him. The
Individual’s obligations under this paragraph supplement, rather than supplant,
the Continuing Obligations and his obligations under the common law. The
Individual’s obligations under this paragraph shall not apply to, and the
Individual may retain copies of, personnel, benefit, or payroll documents
concerning only him.
6.General Release.


a.Full and Final Release by Releasing Parties. The Individual, on behalf of
himself and his spouse (if any), other family members, heirs, successors, and
assigns (collectively, the “Releasing Parties”), hereby voluntarily, completely,
and unconditionally to the maximum extent permitted by applicable law releases,
acquits, waives, and forever discharges any and all claims, demands,
liabilities, and causes of action of whatever kind or character, whether known,
unknown, vicarious, derivative, direct, or indirect (individually a “Claim” and
collectively the “Claims”), that he or they, individually, collectively, or
otherwise, may have or assert against the Released Parties (as defined below) as
of the date the Individual signs this Agreement.
b.Claims Included. This release includes without limitation any Claim arising
out of or relating in any way to (i) the Individual’s employment or the
termination of his employment with the Company or with the employment practices
of any of the Released Parties; (ii) any federal, state, or local statutory or
common law or constitutional provision that applies, or is asserted to apply,
directly or indirectly, to the formation, continuation, or termination of the
Individual’s employment relationship with the Company, including but not limited
to the Age Discrimination in Employment Act (“ADEA”); (iii) any contract,
agreement, or arrangement between, concerning, or relating to the Individual and
any of the Released Parties, and any termination of such contract agreement or
arrangement, including without limitation any Claim to any payments or other
compensation or benefits



--------------------------------------------------------------------------------

Exhibit 10.1
under the Employment Agreement not provided for in this Agreement; (iv) the
forfeiture of any Incentive Awards pursuant to this Agreement and the terms and
conditions of the LTIP and the applicable Award Agreement(s); or (v) any other
alleged act, breach, conduct, negligence, gross negligence, or omission of any
of the Released Parties.
c.Claims Excluded. Notwithstanding any other provision of this Agreement, this
release does not (i) waive or release any Claim for breach or enforcement of
this Agreement or the Continuing Obligations; (ii) waive or release any right or
Claim that may not be waived or released by applicable law; (iii) waive or
release any right or Claim under the ADEA or otherwise that may arise after the
date this Agreement is signed by the Individual; (iv) prevent the Individual
from pursuing any administrative Claim for unemployment compensation or workers’
compensation benefits; or (v) waive or release any right or Claim the Individual
may have for indemnification under applicable state or other law or the charter,
articles of incorporation, or by-laws of the Company, or under any insurance
policy providing directors’ and officers’ coverage for any lawsuit or claim
relating to the period when the Individual was a director, officer, or employee
of the Company; provided, however, that (i) the Individual’s execution of this
Agreement is not a concession or guaranty that the Individual has any such right
or Claim to indemnification, (ii) this Agreement does not create any additional
rights to indemnification, and (iii) the Company retains any and all defenses it
may have to such indemnification or coverage.
d.Definition of Released Parties. The “Released Parties” include (i) the
Company; (ii) any parent, subsidiary, or affiliate of the Company; (iii) any
past or present officer, director, or employee of the entities just described in
(i)-(ii), in their individual and official capacities; and (iv) any past or
present predecessors, parents, subsidiaries, affiliates, owners, equity holders,
members, managers, benefit plans, operating units, divisions, agents,
representatives, officers, directors, partners, employees, fiduciaries,
insurers, attorneys, successors, or assigns of the entities just described in
(i)-(iii).
e.Permitted Activities. Notwithstanding any other provision of this Agreement
but subject to the Individual’s waiver in subparagraph 8(a) below, nothing in
this Agreement is intended to, or does, preclude the Individual from (i)
contacting, reporting to, responding to an inquiry from, filing a charge or
complaint with, communicating with, or otherwise participating in an
investigation conducted by, the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission (“SEC”), or
any other federal, state, or local governmental agency, commission, or
regulatory body; (ii) giving truthful testimony or making statements under oath
in response to a subpoena or other valid legal process or in any legal
proceeding; (iii) otherwise making truthful statements as required by law or
valid legal process; (iv) engaging in any concerted or other legally protected
activities; or (v) disclosing a trade secret in confidence to a governmental
official, directly or indirectly, or to an attorney, if the disclosure is made
solely for the purpose of reporting or investigating a suspected violation of
law. Accordingly, the Individual understands that he will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that (i) is made (A) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. The Individual likewise
understands that, if he files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, he may disclose the Company’s trade
secret(s) to his attorney and use the trade secret information in the court
proceeding, if he (i) files any document containing the trade secret under seal;
and (ii) does not disclose the trade secret, except pursuant to court order. In
accordance with applicable law and notwithstanding any other provision of this
Agreement, nothing in this Agreement or any of the Company’s policies or
agreements applicable to the Individual (i) impedes his right to communicate
with the SEC or any other governmental agency about possible violations of
federal securities or other laws or regulations or (ii) requires him to provide



--------------------------------------------------------------------------------

Exhibit 10.1
any prior notice to the Company or obtain the Company’s prior approval before
engaging in any such communications.


7.Confidentiality; Non-prosecution; Non-disparagement; and Cooperation.


a. Confidentiality. Except as requested by the Company or the other Released
Parties, as permitted above or by law that may supersede the terms of this
Agreement, or as compelled by valid legal process, the Individual shall treat as
confidential the fact and terms of this Agreement and shall not disclose such
information to any party other than his spouse, attorney, and accountant or tax
advisor, if such persons have agreed to keep such information confidential.
b. Non-prosecution. Except as requested by any of the Released Parties, as
permitted above or by applicable law that may supersede the terms of this
Agreement, or as compelled by valid legal process, the Individual shall not (i)
assist, cooperate with, or supply information of any kind to any individual or
private-party litigant or their agents or attorneys concerning (A) the
employment, terms and conditions, or ending of the Individual’s or any other
employee’s employment with the Company or any of the other Released Parties or
the employment practices of any of the Released Parties; or (B) the business or
operations of any of the Released Parties; or (ii) initiate or assist any other
person in connection with any investigation, inquiry, or any other action of any
kind with respect to any of the Released Parties’ employment practices,
businesses, or operations.
c. Non-disparagement and Waiver of Related Rights. Except as requested by the
Company or the other Released Parties, as permitted above or by law that may
supersede the terms of this Agreement, or as compelled by valid legal process,
the Individual shall not before or after the Separation Date make to any other
parties any statement, oral or written, which directly or indirectly impugns the
quality or integrity of the Company’s or any of the other Released Parties’
business or employment practices, or any other disparaging or derogatory remarks
about the Company or any of the other Released Parties, their officers,
directors, equityholders, managerial personnel, or other employees. In executing
this Agreement, the Individual acknowledges and agrees that he has knowingly,
voluntarily, and intelligently waived any (i) free speech, free association,
free press, or First Amendment to the United States Constitution (including,
without limitation, any counterpart or similar provision or right under any
State Constitution) rights to disclose, communicate, or publish any statements
prohibited by this subparagraph and (ii) right to file a motion to dismiss or
pursue any other relief under the Texas Citizens Participation Act or similar
state law in connection with any claim or cause of action filed against him by
the Company or any of the other Company Released Parties arising from any
alleged breach of this Agreement or the Continuing Obligations.
d. Cooperation. The Individual shall cooperate fully and completely with the
Company and any of the other Released Parties, at their request, in all pending
and future litigation, investigations, arbitrations, and/or other fact-finding
or adjudicative proceedings, public or private, involving the Company or any of
the other Released Parties. This obligation includes but is not limited to the
Individual promptly meeting with counsel for the Company or the other Released
Parties at reasonable times upon their request, and providing testimony in
court, before an arbitrator or other convening authority, or upon deposition
that is truthful, accurate, and complete, according to information known to the
Individual. If the Individual provides cooperation under this subparagraph
(including without limitation if the Individual appears as a witness in any
pending or future litigation, arbitration, or other fact-finding or adjudicative
proceeding at the request of the Company or any of the other Released Parties),
the Company shall reimburse him, upon submission of substantiating
documentation, for necessary and reasonable out-of-pocket expenses incurred by
him as a result of such cooperation (not including attorneys’ fees).
8.Waiver of Certain Rights.


a. Right to Relief Not Provided in this Agreement. The Individual waives any
right to monetary recovery from the Company or the other Released Parties,
whether sought directly by him or in the event any administrative agency or
other public authority, individual, or group of individuals should pursue any
Claim on his behalf; and he shall not request or accept from the Company or the
other Released Parties, as compensation or damages related to his employment or
the termination of his



--------------------------------------------------------------------------------

Exhibit 10.1
employment with any of the Released Parties, anything of monetary value that is
not provided for in this Agreement. Notwithstanding the previous sentence, this
Agreement does not limit the Individual’s right to receive an award for
information provided to any governmental agency.
b. Right to Class- or Collective-Action Initiation or Participation. The
Individual waives the right to initiate or participate in any class or
collective action with respect to any Claim against the Company or the Released
Parties, including without limitation any Claim arising from the formation,
continuation, or termination of his employment relationship with any of the
Released Parties.
9.No Violations. The Individual represents and warrants that he has no knowledge
that the Company or any of the Released Parties has committed or is suspected of
committing any act which is or may be in violation of any federal or state law
or regulation or has acted in a manner which requires corrective action of any
kind. The Individual further represents and warrants that he has not informed
the Company or any of the other Released Parties of, and that he is unaware of,
any alleged violations of the Company’s standards of business conduct or
personnel policies, of the Company’s integrity or ethics policies, or other
misconduct by the Company or any of the other Released Parties, that have not
been resolved satisfactorily by the Company or the other Released Parties.
10.Remedies; After-Acquired Evidence.


a.Remedies. Notwithstanding any other provision in this Agreement, the Company’s
obligation to provide the Severance Benefits to the Individual is subject to the
condition that he materially complies with his obligations under this Agreement
and the Continuing Obligations. The Company shall have the right to rescind the
waiver it provided as part of the Severance Benefits if the Company determines
in its sole discretion that the Individual has materially breached any such
obligations but all other provisions of this Agreement shall remain in full
force and effect.
a.After-Acquired Evidence. Notwithstanding any provision of this Agreement, if
the Company provides the Severance Benefits to the Individual but subsequently
acquires evidence and determines in its sole discretion that (i) he has
materially breached any of his obligations under this Agreement or the
Continuing Obligations; or (ii) a condition existed prior to payment of the
Severance Benefits that, had the Company been fully aware of such condition,
would have given the Company the right to terminate his employment for Cause (as
defined in the Employment Agreement) before such payment, then the Company shall
have the right to rescind the waiver it provided as part of the Severance
Benefits but all other provisions of this Agreement shall remain in full force
and effect.
a.Non-Exclusive Rights and Remedies. The Company’s rights and remedies under
this paragraph shall be in addition to any other available rights and remedies
should the Individual breach any applicable obligations as well as rights and
remedies available under the Company’s clawback policies or procedures which may
provide for forfeiture and/or recoupment of amounts paid or payable under this
Agreement.
11.Non-Use and Non-Disclosure of Confidential Information. The Individual shall
fully comply with his confidentiality and non-disclosure duties included within
the Continuing Obligations and shall treat this Agreement as confidential
information for purposes of the protections under the Employment Agreement.
12.Insider-Trading Obligations. The Individual acknowledges and agrees that he
remains subject to the insider-trading policies and procedures of the Company
and its affiliates through the Separation Date and, as such, may not during such
period trade in their securities in accordance therewith until any material,
nonpublic information he possesses has become public or is no longer material.
The Individual further acknowledges and agrees that he shall remain subject to
all federal and state securities laws applicable to the trading of securities of
the Company or its affiliates while possessing knowledge of material non-public
information regarding the Company and its affiliates.



--------------------------------------------------------------------------------

Exhibit 10.1
13.Nonadmission of Liability or Wrongdoing. The Individual acknowledges that (a)
this Agreement shall not in any manner constitute an admission of liability or
wrongdoing on the part of the Company or any of the other Released Parties; (b)
the Company and the other Released Parties expressly deny any such liability or
wrongdoing; and, (c) except to the extent necessary to enforce this Agreement,
neither this Agreement nor any part of it may be construed, used, or admitted
into evidence in any judicial, administrative, or arbitral proceedings as an
admission of any kind by the Company or any of the other Released Parties.
14.Jury Trial Waiver. THE INDIVIDUAL HEREBY WAIVES THE RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY CLAIM AGAINST THE COMPANY OR ANY OF THE OTHER RELEASED
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION FOR BREACH OR ENFORCEMENT OF THIS AGREEMENT.
15.Authority to Execute. The Individual represents and warrants that he has the
authority to execute this Agreement on behalf of all the Releasing Parties.
16.Governing Law; Venue; Severability; Interpretation. This Agreement and the
rights and duties of the parties under it shall be governed by the laws of the
State of Texas, without regard to any conflict-of-laws principles. Exclusive
venue for any Claim between the parties or their affiliates arising out of or
related this Agreement is in any state or federal court of competent
jurisdiction that regularly conducts proceedings in Tarrant County, Texas.
Nothing in this Agreement, however, precludes either party from seeking to
remove a civil action from any state court to federal court. The provisions of
this Agreement shall be severable. If any one or more provisions of this
Agreement may be determined by a court of competent jurisdiction to be illegal
or otherwise unenforceable, in whole or in part, such provision shall be
considered separate, distinct, and severable from the other remaining provisions
of this Agreement, such a determination shall not affect the validity or
enforceability of such other remaining provisions, and in all other respects the
remaining provisions of this Agreement shall be binding and enforceable and
remain in full force and effect. If any provision of this Agreement is held to
be unenforceable as written by a court of competent jurisdiction but may be made
to be enforceable by limitation, then such provision shall be enforceable to the
maximum limit permitted by applicable law. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.
17.Assignment. The Individual’s obligations, rights, and benefits under this
Agreement are personal to him and shall not be assigned to any person or entity
without written permission from the Company. The Company may assign this
Agreement without the Individual’s further consent. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns.
18.Expiration Date. The Company’s offer of this Agreement shall expire after a
period of 21 days after the date the Individual first received this Agreement
for consideration (the “Expiration Date”). Changes to this Agreement, whether
material or immaterial, do not restart the running of the consideration period.
The Individual may accept the offer at any time before the Expiration Date by
signing this Agreement in the space provided below and returning it to the
attention of Company’s Vice President, Human Resources so that the signed
Agreement is received no later than the close of business on the Expiration
Date.
19.Limited Revocation Right; Effect of Revocation. After signing this Agreement,
the Individual shall have a period of seven days to reconsider and revoke his
acceptance of this Agreement if he wishes (the “Revocation Period”). If the
Individual chooses to revoke his acceptance of this Agreement, he must do so by
providing written notice to the Company’s Vice President, Human Resources before
the eighth day after signing this Agreement, in which case this Agreement shall
not become effective or enforceable and the Individual shall not receive the
Severance Benefits.
20.Effective Date. This Agreement shall become effective and enforceable upon
the expiration of seven days after the Individual signs it (the “Effective
Date”), provided that he signs the Agreement on or before the Expiration Date
and does not revoke his acceptance of the Agreement during the Revocation
Period.



--------------------------------------------------------------------------------

Exhibit 10.1
21.Knowing and Voluntary Agreement. The Individual acknowledges that (a) he has
been advised by this paragraph of his right to consult with an attorney of his
choice before signing this Agreement; (b) he has had a reasonable period in
which to consider whether to sign this Agreement; (c) he fully understands the
meaning and effect of signing this Agreement; and (d) his signing of this
Agreement is knowing and voluntary.
22.Independent Consideration; Common-Law Duties. Whether or not expressly stated
in this Agreement, all obligations and undertakings the Individual makes and
assumes in this Agreement in consideration of the mutual promises and
undertakings in this Agreement and the Severance Benefits. In addition, the
Individual acknowledges and agrees that neither the Company nor any of the other
Released Parties has any legal obligation to provide the Severance Benefits to
him outside of this Agreement.
23.Entire Agreement. This Agreement, the Employment Agreement, the LTIP, and the
Award Agreements contain and represent the entire agreements of the parties with
respect to their subject matters, and supersede all prior agreements and
understandings, written and oral, between the parties with respect to its
subject matters. Notwithstanding the preceding sentence, nothing in this
Agreement shall be interpreted or construed as relieving the Individual of
complying with the Continuing Obligations. The Individual agrees that neither
the Company nor any of the other Released Parties has made any promise or
representation to him concerning this Agreement not expressed in this Agreement,
and that, in signing this Agreement, he is not relying on any prior oral or
written statement or representation by the Company or any of the other Released
Parties outside of this Agreement but is instead relying solely on his own
judgment and his attorney (if any).
24.Modification; Waiver. No provision of this Agreement shall be amended,
modified, or waived unless such amendment, modification, or waiver is agreed to
in writing and signed by the Individual and a duly authorized representative of
the Company.
25.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement. The delivery of this Agreement in the
form of a clearly legible facsimile or electronically scanned version by e-mail
shall have the same force and effect as delivery of the originally executed
document.
26.Third-Party Beneficiaries. The Released Parties besides the Company are
intended to be third-party beneficiaries of this Agreement and therefore may
enforce this Agreement.
27.Internal Revenue Code Section 409A. The payments and benefits provided under
this Agreement are intended to satisfy the requirements of Section 409A of the
Internal Revenue Code (“Code Section 409A”) and this Agreement shall be
interpreted and administered in a manner consistent with that intent; provided,
however, that no persons connected with this Agreement in any capacity,
including but not limited to the Company and its affiliates, and their
respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any tax treatment, including but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to any amounts payable under the Agreement or that such
tax treatment will apply to the Individual.


[Signature Page Follows]




--------------------------------------------------------------------------------

Exhibit 10.1
AGREED as of the dates signed below:
BASIC ENERGY SERVICES, INC.
DAVID SCHORLEMER
By: /s/Eric LannenBy:By: /s/David SchorlemerEric LannenDavid SchorlemerVice
President of Human ResourcesDate Signed:9/28/2020Date Signed:Date Signed:
9/28/2020


